Citation Nr: 0925739	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.  

2.  Entitlement to service connection for a pulmonary 
disorder.  

3.  Entitlement to service connection for a cardiovascular 
disorder, on a direct basis and as secondary to 
service-connected disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to December 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In January 2006, the Veteran testified before the undersigned 
Acting Veterans Law Judge (AVLJ).  A copy of the transcript 
of the hearing is of record and has been reviewed.  

The issue of entitlement to service connection for a 
cardiovascular disorder, on a direct basis and as secondary 
to service-connected disability, is addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have active service during a period 
of war.  

2.  The Veteran did not exhibit a chronic pulmonary disorder 
in service or until many years thereafter, and the diagnosed 
pulmonary asbestosis is not associated in any way with his 
active duty.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.6 (2008).  

2.  A pulmonary disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nonservice-Connected Pension Benefits

	A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation rather than on consideration of the 
factual evidence); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); & 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter).  

As the Board will discuss in the following decision, the 
Veteran's claim for nonservice-connected pension benefits is 
not warranted as a matter of law.  As such, any further 
discussion of the VCAA with respect to this issue is not 
necessary.  



	B.  Analysis

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from nonservice-connected 
disability(ies) which is(are) not the result of willful 
misconduct, but only where the veteran has the requisite 
active wartime service.  38 U.S.C.A. § 1521(a) (West 2002); 
38 C.F.R. §§ 3.3, 3.314(b) (2008).  

A veteran meets the service requirements of that section if 
he or she served in active military, naval, or air service 
under one of the following conditions:  (1)  for ninety days 
or more during a period of war; (2)  during a period of war 
and was discharged or released from service for a 
service-connected disability; (3)  for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4)  for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2008).  

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled or died form an injury 
incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a) (2008).  

Here, the Veteran has consistently stated that he served on 
active duty from June 1956 to December 1957.  See VA 
Form 21-526, Veteran's Application For Compensation Or 
Pension, (Form 21-526), which was received at the RO in March 
2004, and January 2006 hearing transcript (T.) at 3.  VA has 
recognized these dates as the days of the Veteran's active 
service.  Indeed, available service personnel records confirm 
that the Veteran was discharged from service in the United 
States Army in December 1957.  There is, therefore, no 
dispute regarding the definition of the Veteran's service 
dates.  

In any event, the Veteran's service clearly does not fulfill 
the requisite requirement for nonservice-connected pension 
benefits-service during a period of war.  See 38 C.F.R. 
§ 3.2 (2008) (section sets forth the beginning and ending 
dates for each war period).  He is, therefore, not entitled 
to nonservice-connected pension benefits, and his appeal is 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (which stipulates that, where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law).  

II.  Service Connection For A Pulmonary Disorder

	A.  Duties To Notify And To Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, a May 2004 letter notified the Veteran 
of the criteria for his service connection claim.  In 
addition, this document informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
As the May 2004 correspondence was issued prior to the 
initial adjudication (and denial) of the veteran's service 
connection claim in December 2004, no timing defect has 
occurred.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

The Board acknowledges that the Veteran has not been informed 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, and 
as the Board will discuss in the following decision, the 
criteria for the Veteran's service connection claim have not 
been met.  Thus, no rating or effective date will be 
assigned, and there can be no possibility of any prejudice to 
the Veteran in proceeding with the issuance of a final 
decision of the claim adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection claim adjudicated in this decision.  
All available relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  Also, he has testified at a personal 
hearing conducted before the undersigned AVLJ.  

The Board acknowledges that, despite multiple attempts, 
available service treatment records are not available.  In 
May 2005, the RO rendered a Formal Finding On the 
Unavailability Of The Service Medical Records for the 
Veteran's period of active service from June 1956 to December 
1957.  In addition, VA notified the Veteran of the 
unavailability of these records and of his opportunity to 
submit alternative sources of such information.  See, e.g., 
August 2004 and November 2004 letters.  

The Board notes that the Veteran has not been accorded a VA 
examination pertinent to his service connection claim.  In 
any event, and as will be discussed in further detail in the 
following decision, service treatment records are negative 
for complaints of, treatment for, or findings referable to a 
chronic pulmonary disorder.  Further, the first competent 
evidence of a diagnosed pulmonary disability occurred many 
years after the Veteran's discharge from active duty, and no 
competent evidence of an association between the 
currently-diagnosed pulmonary asbestosis and his active 
service (including any asbestos to which he may have been 
exposed during such duty) has been received.  In fact, the 
file contains evidence appearing to associate the Veteran's 
pulmonary asbestosis with the asbestos to which he was 
exposed during his 25-year post-service employment history as 
an insulator who removed and installed asbestos insulation.  
Consequently, the Board concludes that a remand to accord the 
veteran a VA examination pertinent to his service connection 
claim is not necessary.  VA's duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002) & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issue adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

	B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Throughout the appeal, the Veteran has contended that he has 
a pulmonary disorder characterized as pulmonary asbestosis as 
a result of the asbestos to which he was exposed during 
service.  In particular, he maintains that his military 
responsibilities involved work on vehicles and tanks in the 
motor pool, where he was exposed to asbestos.  See, e.g., 
T. at 6.  

In this regard, the Board notes that there is no specific 
statutory guidance with regard to asbestos-related claims, 
nor has the Secretary promulgated any regulations in regard 
to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular were included in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, § 7.21.  

In December 2005, M21-1, Part VI was rescinded and replaced 
with a new manual, M21-1MR, which contains the same 
asbestos-related information as M21-1, Part VI.  VA must 
analyze an appellant's claim of entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

In essence, VA's Manual 21-1MR, Part IV, subpart ii, Chapter 
2, Section C acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate).  The most common resulting disease is 
interstitial pulmonary fibrosis (asbestosis).  

The pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules.  Further, there is no presumption that a veteran was 
exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 
141, 145 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  

With respect to claims involving asbestos exposure, VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
Medical nexus evidence is required in claims for service 
connection for asbestos-related diseases associated with 
alleged asbestos exposure in service.  VAOPGCPREC. 4-2000 
(April 13, 2000).  

Thus, in order to warrant service connection in this case the 
evidence must demonstrate not only that the Veteran was in 
fact exposed to asbestos during service but also that he has 
been diagnosed by a competent health care practitioner with 
asbestosis or some other asbestos-related disease coupled 
with an opinion that such exposure was the cause of the 
current disorder.  

As previously noted herein, the Veteran's service treatment 
records are not available.  All efforts to obtain such 
documents have been exhausted.  VA has notified the Veteran 
of the unavailability of these records and of his opportunity 
to submit alternative sources of such information.  In any 
event, and under such circumstances (involving an absence of 
service records), VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005) & O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

A September 1999 private medical report reflects a diagnosis 
of pulmonary asbestosis.  Chest X-rays taken at that time 
showed evidence of circumscribed pleural thickening and 
bilateral pleural plaques with calcification.  Pulmonary 
function tests demonstrated a mild reduction in diffusion 
capacity.  The treating physician noted that there were no 
earlier films available for comparison.  

VA chest X-rays subsequently taken in October 2003 showed 
calcified pleural plaques along both diaphragms from prior 
asbestos exposure.  Private chest X-rays taken in November 
2004 reflected bibasilar segments of pleural calcifications 
which were more prominent than as shown on prior radiographic 
films taken in January 2004.  

	To the extent that the Veteran asserts continuity of 
symptomatology, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
In this case, the Board finds that to the extent that the 
Veteran reports a history of continued symptomatology since 
active service, while competent, it is nonetheless not 
credible.  The first diagnosis of a pulmonary disorder (e.g., 
pulmonary asbestosis) occurred in September 1999, more than 
40 years after the Veteran's discharge from active duty.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  Such evidence clearly does 
not show continuity of pulmonary symptomatology after 
service.  38 C.F.R. § 3.303(b) (2008).  

	Further, to the extent that he alleges continuity of 
symptomatology, he dates the onset of symptoms to different 
times.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  His March 2004 claim reports that his 
asbestosis disability began in January 2004.
	
	When the Veteran sought to establish medical care with a 
private physician in September 1999, he did not report that 
his asbestosis symptomatology was related to exposure to 
asbestos in service.  Rather, he reported exposure to 
asbestos materials between 1959 and 1984 (post-service) 
during his work in a chemical plant.  He did not claim that 
his disorder was related to service until he filed his claim 
in 2004.  His silence, when otherwise reporting his past 
medical history constitutes negative evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
It is further noted that the medical evidence argues against 
continuity of symptomatology as it reveals that the veteran 
was symptom-free for many years.  The September 1999 private 
physician's evaluation noted "the latency period between 
exposure to asbestos and the onset of clinically significant 
asbestos-related disease" and further noted that asbestos-
related medical conditions may occur "many years after 
exposure has terminated."
	
	To the extent the Veteran asserts continuity of 
symptomatology, the Board finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative than the 
medical evidence of record.  Therefore, continuity has not 
here been established, either through the competent evidence 
or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's asbestosis to active duty, despite his contentions 
to the contrary.  

At the private examination in September 1999, the Veteran 
reported having a 25 year post-service employment history 
(from 1959 to 1984) as an insulator who removed and installed 
asbestos insulation.  He did not report any in-service 
exposure to asbestos.  Significantly, therefore, the doctor's 
conclusion that the Veteran's pulmonary asbestosis was based 
on "the environmental exposure history and latent period" 
was a reference to the Veteran's post-service employment 
exposure to asbestos.  

The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner, a physician 
board-certified in internal medicine and pulmonary diseases, 
interviewed the Veteran and conducted a physical examination.  
In addition, he reviewed chest X-rays and pulmonary function 
testing.  There is no indication that the examiner misstated 
any relevant fact.  Moreover, there is no contradicting 
medical evidence of record.  Therefore, the Board finds the 
examiner's opinion to be of great probative value.

A conflicting medical opinion (e.g., one supporting a 
relationship between the currently-diagnosed pulmonary 
asbestosis and any in-service exposure to asbestos) has not 
been received.  As the claims folder contains no competent 
evidence of an association between the currently-diagnosed 
pulmonary asbestosis and the Veteran's service (including any 
asbestos to which he may have been exposed during his 
one-and-a-half year period of active duty), the Board finds 
that the preponderance of the evidence in this case is 
against the claim for service connection for a pulmonary 
disorder.  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  

Entitlement to service connection for a pulmonary disorder is 
denied.  


REMAND

At the January 2006 hearing, the Veteran appeared to express 
his belief that his asbestosis caused his heart problems.  
T. at 6.  [Medical evidence of record reflects post-service 
diagnoses of arterial hypertension and coronary artery 
disease.]  The Board acknowledges that this decision has 
found that service connection is not warranted for a 
pulmonary disorder.  

In any event, a complete and thorough review of the claims 
folder indicates that the agency of original jurisdiction 
(AOJ) has not considered the secondary service connection 
aspect of the Veteran's cardiovascular claim.  Indeed, the 
Veteran has not been provided proper VCAA notice of this 
secondary service connection issue.  

Further, in February 2006, the Veteran submitted a private 
medical statement concerning his cardiovascular claim.  He 
waived initial of consideration of such evidence by the AOJ 
during his hearing before the undersigned.  See T. at 8.  
Regardless, such evidence should be considered by the AOJ on 
remand.  38 C.F.R. § 20.1304(c) (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a corrective VCAA 
notification letter with regard to claim 
for service connection for a 
cardiovascular disorder as secondary to 
service-connected disability.  

2.  Thereafter, re-adjudicate the issue of 
entitlement to service connection for a 
cardiovascular disorder, on a direct basis 
and as secondary to service-connected 
disability.  If the decision remains 
adverse to the Veteran, he should be 
provided with an SSOC.  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue as well as a summary of the 
evidence of record (including in 
particular the additional evidence, 
especially the February 2006 private 
medical statement) received since the 
February 2005 statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


